Citation Nr: 1536641	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-47 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection, to include on a secondary basis, for sleep apnea. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




INTRODUCTION

The Veteran had active service in the United States Air Force from February 1975 to August 1975, and in the U.S. Navy from January 1976 to January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Cleveland, Ohio.  

Although the Veteran initially requested a hearing before the Board, in February 2015 he withdrew his request for such a hearing.  The record also shows that his attorney cancelled a request for a local hearing before the RO.

In response to his disagreement with a 2010 rating action, the Veteran was issued a statement of the case as to the matters of entitlement to service connection for blurred vision, numbness, and skin disability of the lower legs.  Neither the Veteran nor any representative thereafter submitted any communication which represents a timely substantive appeal.  


FINDINGS OF FACTS

1.  A November 2007 rating decision denied the Veteran's request to reopen his claim for entitlement to service connection for sleep apnea; the Veteran did not timely appeal the RO's decision, and new and material evidence was not submitted within one year of the November 2007 rating action.  

2.  The evidence received since the November 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying the reopening of the claim for entitlement to service connection, to include on a secondary basis, for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  Since the November 2007 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his sleep apnea was caused by service or is secondary to a service-connected disorder (pulmonary sarcoidosis with small airway obstructive disease) or the medications taken for a service-connected disorder.  

The Veteran seeks to reopen his previously denied claim.  To support his claim, he has submitted written documents, along with treatment records, and a VA examination of the appellant has been accomplished.  

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.156(a) (2014).

In light of the Board's action in reopening the claim, a discussion of VA's duty to notify or assist the Veteran is not required at this time.




B.  Laws, Regulations, and Discussion

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2014).  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2014).

As will be detailed below, the appellant's claim involving entitlement to service connection for sleep apnea has been previously denied.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

An unappealed February 1998 rating decision denied service connection for sleep apnea.  An unappealed November 2002 rating action continued the denial of service connection, and a November 2007 rating decision declined to reopen service connection, to include on a secondary basis, for sleep apnea.  The Veteran was notified of the decisions and of his appellate rights, but did not appeal, and new and material evidence was not submitted within one year of any of the decisions.  Those decisions are now final.

The evidence on file at the time of the November 2007 rating action included service treatment records which are silent for reference to sleep apnea.  The post-service medical records previously considered showed that the Veteran did not seek treatment for sleep apnea for many years until he had been long-released from service. 

The evidence received since the November 2007 rating decision includes statements in support of the Veteran's claim written by him expressing his belief that service connection is warranted, as well as the report of January 2015 examination.  The examination report confirms a diagnosis of sleep apnea, but does not contain an opinion etiologically linking the sleep apnea to the Veteran's service, to a service-connected disorder, or to the medications taken for a service-connected disorder.  

The Board finds that the Veteran's statements, and an October 2010 one in particular, are new, in the sense that they were not previously of record.  Moreover, assuming their credibility for the sole purpose of determining whether the claim should be reopened, the Board finds the statements are also material.  The October 2010 statement in particular indicates that his sleep apnea symptoms began in service and continued since that time.  Again, for the purpose of reopening a claim, the credibility of the Veteran's statements is presumed.  As new and material evidence therefore has been submitted, the claim is reopened.


ORDER

New and material evidence having been received to reopen the claim for entitlement to service connection, to include on a secondary basis, for sleep apnea, the appeal is granted to this extent only.


REMAND

Review of the January 2015 examination shows that the examiner did not adequately address whether service-connected disability aggravated the claimed sleep apnea.  Consequently, another VA examination is warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the claimed sleep apnea.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or chronically worsened (i.e., aggravated) by service-connected disability (pulmonary sarcoidosis or tinnitus).  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is etiologically related to service.

The rationale for each opinion provided should be fully explained.  The Veteran's electronic claims file should be made available to the examiner.

2.  Thereafter, readjudicate the claim of service connection, to include on a secondary basis for sleep apnea on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


